Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 3/24/2021.
Claims 1-20 are pending in the application.  
The claim and specification objections, rejection under 101 and 35 USC 112(b) have been withdrawn due to the amendments and remark.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1, 8, and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification merely recites the machine learning model is trained to analyze the performance impacts of code change without providing the specific implementations for the training methods for analysis by the machine learning model.  The specification briefly mentions what the invention does but how the inventive concepts are achieved are not described.  Specifically, the specification does not provide the detailed implementations of training the model to perform the analysis and generate the performance impact. There is no description of how the machine learning model is trained or customized (if it is a mere known machine learning model) in a particular manner to achieve the recited functions of analysis for performance impact generation.  Furthermore, the specification does not provide any detailed description for the selection of the threshold from a predefined set of expected maximum runtimes.  The machine learning model provides the predefined set of expected maximum runtimes to establish the thresholds at [0038], however, there is no description for the selection of the threshold from the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., (US 20200034135, hereafter Shi) in view of Zhang et al. (US 20190079850, hereafter Zhang) and Sobel et al. (US 8694983, hereafter Sobel) and Mo et al. (US 10754706, hereafter Mo).
Per claim 1:
Shi discloses:  	 logging, by a processing device, a change to source code into a database (Shi, see at least [0033] Storage 108 is a network storage device capable of storing any type of data in a structured or unstructured format … store identifiers and network addresses for a plurality of client devices, identifiers for a plurality of client device users … software change history data, software change impact evaluation models, and the like. Furthermore, storage unit 108 may 
 	Shi does not explicitly teach that the users or administrators are author or developer of the change to the source code, accordingly, does not explicitly teach logging an identifier of an author of the change into a database.  Zhang teaches logging an identifier of an author of the change into a database (Zhang, see at least [0072], Change log …include records of committed changes to source code of the program, with each record including a hash value, an author identifier … corresponding to a source code change).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s author identifier with Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the author ID, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Zhang’s functionality with that of Shi results in a system that provide a developer information for the code change. The 
	Shi further teaches: communicating, by the processing device, the change to the source code to a machine learning model (Shi, see at least [0064]  In the current fluid software development era, cloud service providers are performing software changes, such as software upgrades and software bug fix packs, with increased frequency … provide a machine learning-based method to measure and evaluate the impact of software changes on components of cloud computing platforms. Illustrative embodiments may apply to any type of software change, which may include any code or configuration applied to hardware (e.g., servers, routers, storage devices, switches, and the like), middleware, operating systems, applications, or the like, in order to add new features and functions, fix software issues and bugs, meet security compliance requirements, and improve the stability and performance of the cloud computing platforms); [0072]; [0097]; [0098]);
   	generating, by the processing device, a determined performance impact of the change to the source code based, at least in part, on a result of an analysis of the change to the source code by the machine learning model, the analysis comprising the machine learning model identifying the determined performance impact as an outlier that is greater than an expected performance impact of the change of the source code and the machine learning model trained  [0072] Applied software change real impact result report module sends the real impact result report to real impact manager 538 for processing and analysis; [0097]; [0098] perform software change impact analysis based on machine learning… by using severity data, priority data, and combined impact data; [0041] to generate predicted impact result 232 of software change 220 … analyzing impact of software changes on the different service components; [0080] A smaller point value represents a higher degree of compliance, a higher degree of emergency, a higher degree of importance, a higher degree of relevance, and a higher impact level. In contrast, a higher point value represents a lesser degree of compliance, a lesser degree of emergency, a lesser degree of importance, a lesser degree of relevance, and a lesser impact level. In addition, 10 is a maximum numerical value for weight 728. It should be noted that illustrative embodiments may automatically adjust weights over time via machine learning. The recommendation factors are the expected performance impacts factors of the change;[0091] The computer generates a predicted impact level corresponding to the software change using values and associated weights for the plurality of impact factors (step 1222; [0096] If the computer determines that the predicted impact of the software change is correct based on the feedback, yes output of step 1304, then the computer automatically applies the software change; [0098] for analyzing impact of a software change on a set of one or more components of a cloud service and related services based on machine learning … component change impact on applications of the service, and component change failure rate to calculate the impact on the cloud service … perform software change impact on other related cloud services by analyzing points and associated weights of different install recommendation factors, such as compliance, emergency, importance, relevance, and impact 
 	Shi teaches that the maximum value 10 indicating 100% failure rate ([0076]) and determining whether to apply the change based on the change impact analysis ([0098]).  However, it is not explicitly recited that if the maximum value 10 indicating 100% failure rate indicates determining whether to apply the change to the code and preventing the change. Nonetheless, Sobel teaches determining, by the processing device, that the determined performance impact exceeds a performance-impact threshold and in view of the determining, preventing, by the processing device, execution of the change to the source code in response to the determined performance impact exceeding the performance-impact threshold  (Sobel, see at least fig. 2 and associated text, impact-determination module 110 may determine whether a 
	Shi and Sobel do not explicitly teach a processing device establishing the performance-impact threshold based, at least in part, on at least one selected from a predefined set of expected maximum runtimes. Mo teaches a processing device establishing the performance-impact threshold based, at least in part, on at least one selected from a predefined set of expected maximum runtimes (Mo, see at least fig. 3 and associated texts, the scheduler keeps track of one or more predetermined maximum execution time limits (e.g., time thresholds or time units) … the scheduler may reclassify that task as a long-running task; Fig. 6 and associated texts, the time interval is set to equal the time unit (e.g., the predetermined maximum execution time). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Mo’s predetermined maximum runtimes thresholds with Sobel’s impact determination module with predetermined threshold, Zhang’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the impact determination module with predetermined threshold for approval or disapproval of the code change selected from predetermined thresholds, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Mo’s functionality with that of Shi, Sobel and Zhang results in a system that provide an impact determination threshold selected from predetermined thresholds. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to set the desired maximum execution time limit by tracking the 
 	2. The method of claim 1, wherein the change to the source code is logged from a source code repository (Shi, see at least [0068] In addition, change information manager 510 retrieves service relationships 516 from configuration management database 508, which may be a central repository, such as a central configuration management database repository for cloud services, and sends service relationships 516 to server 502. Service relationships 516 identify relationships between the different cloud services of cloud computing services 504. Server 502 uses the software change and service relationships information provided by change information manager 510 to generate software change impact evaluation model 518. Software change impact evaluation model 518 may be, for example, impact evaluation model 230 in FIG. 2).  
   	3. The method of claim 1,wherein generating the determined performance impact of the change to the source code is further based, at least in part, on at least one selected from a group consisting of: information associated with a software running environment, information associated with a code repository, information associated with a code tracing software; and information associated with a distributed system configuration (Shi, see at least [0068] In addition, change information manager 510 retrieves service relationships 516 from 
 	Per claim 4:
Shi teaches wherein the machine learning model generates correlations between the change to the source code and one or more metrics (Shi, see at least [0076]; [0098]; [0087] the value for predicted severity 1108 is based on recorded historic data and service topology. The value for real severity 1110 is received as feedback from a system administrator and is input into the real severity column for impact evaluation model training and optimization via machine learning; [0080] It should be noted that 10 is a maximum numerical value for point 726. A smaller point value represents ... a higher impact level... 10 is a maximum numerical value for weight 728; [0081]).  Shi does not explicitly teach wherein the one or more metrics comprise at least one metric selected from a group consisting of: a first metric associated with the management, the operation, or the utilization of the computing technology or the resources associated with building, processing, compiling, or executing the source code; and a second metric associated with the computing technology or the resources associated with building, processing, compiling, or executing the source code.  Sobel teaches wherein the one or more metrics It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Sobel’s impact determination module with performance metrics with Mo’s predetermined maximum runtimes thresholds,  Zhang’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the impact determination module with performance metrics for approval or disapproval of the code change, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Sobel’s functionality with that of Shi, Mo and Zhang results in a system that provide an impact determination threshold. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to allow or prevent the code change based on the performance metrics  for the change so that code change that does not provide satisfactory performance metrics would be prevented for use  (Sobel, see at least fig. 2 and associated text, impact-determination module 110 may determine whether a health -impact score for the software change received from server 210 in FIG. 2 exceeds a predetermined threshold; fig.4 and associated texts,  the results in performance-impact table 446 may demonstrate whether ).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Zhang, Sobel, Mo and Bird (US 20190026108).
Per claim 5:
Shi, Zhang, Mo and Sobel do not explicitly teach wherein the correlations are integrated into a continuous development pipeline comprising a continuous development scheme, a continuous integration scheme, or both.  Bird teaches wherein the correlations are integrated into a continuous development pipeline comprising a continuous development scheme, a continuous integration scheme, or both (Bird, see at least [0010], Cl/CD ( Continuous Integration /Continuous Deployment) environments, where there are frequent code pushes to production, without extensive pre-production QA (Quality Assurance) stages. In addition, there is typically little visibility into a possibility that some code change is unbeknownst an important runtime dependency to a critical code flow, where it may cause regressions or other validation that requires greater testing). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bird’s continuous development integration with Sobel’s impact determination module, Mo’s predetermined maximum runtimes thresholds,  Zhang’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include a continuous development pipeline integration, with a reasonable expectation of success, since they are analogous art because 
Per claims 12 and 18, they are system and medium versions of claim 5, respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 5 above. 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Zhang, Sobel, Mo and Tornhill (US 20200249941). 

Per claim 6:
Shi, Zhang, Mo and Sobel do not explicitly teach adjusting by the processing device, a sliding window over which time the source code changes and the one or more metrics are recorded.   Tornhill teaches adjusting by the processing device, a sliding window over which time the source code changes and the one or more metrics are recorded.  (Tornhill, see at least [0055], 
Per claims 13 and 19, they are system and medium versions of claim 6, respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 6 above. 

  Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Zhang, Sobel, Mo and White et al. (US 20180239689, hereafter White). 
 	Per claim 7:
Mo further discloses causing, by the processing device, the machine learning model to generate the predefined set of expected maximum runtimes (Mo, see at least fig. 3 and associated texts, the scheduler keeps track of one or more predetermined maximum execution time limits (e.g., time thresholds or time units) … the scheduler may reclassify that task as a long-running task; 
Shi, Zhang, Mo, and Sobel do not explicitly teach causing, by the processing device, the machine learning model to classify the change to the source code and the one or more metrics.  White teaches that the machine learning model is to classify incoming source code changes and the corresponding metrics (White, see at least [0031] after the untrusted code module 140 has been run a predetermined number of times (e.g., an execution count of 100) with acceptable performance values (e.g., average runtime <0.01 seconds, maximum runtime <0.05 seconds, zero crashes, average number of output lines <20, and maximum number of output lines <100, etc.), then the system promotes the untrusted code module 140 to be a trusted code module 230. The trusted code module 230 is added to the plurality of trusted code modules 130 and subsequently run on the production engine 130; [0015] The operational data may be grouped into a single file or may be processed as a group (e.g., a zipped file of multiple types of operational data; [0017] In another example, code modules that look for similar issues in the operational data (e.g., security flaws) may be grouped and tagged with indicators of the corresponding issue. Additionally, code modules that operate on data sets from similar devices (e.g., routers, network switches, etc.) may be grouped and tagged with indicators of the corresponding device). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined White’s maximum expected runtimes and classification of the  code modules and metrics data with Sobel’s impact determination module, Mo’s predetermined maximum runtimes thresholds,  Zhang’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s 


Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 3/24/2021 have been fully considered but they are not persuasive. 
The applicant states that a general allegation of "unpredictability in the art" is not a sufficient reason to support a rejection for lack of adequate written description. The Office has merely provided general allegations that the subject matter set forth in amended claim 1 (e.g., the "machine learning model" set forth in amended claim 1, etc.) is not adequately described by the originally filed specification. The Office, however, has failed to present any evidence or reasoning to rebut the presumption of adequate written description. It logically follows that this lack of evidence or reasoning establishes that the Office has failed to establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would allegedly not have recognized that the inventive entity was in possession of the claimed subject in view of the disclosure of the application as filed. Therefore, without the Office 
In response, the desired analysis result claimed, obtained from the machine learning model the machine learning model is briefly mentioned in the disclosure, however, the disclosure fails to sufficiently identify how the analysis by training the machine learning model is carried out to achieve the result.  The disclosure merely repeats what is claimed without providing how the functions are actually performed in a particular manner.  There is no sufficient description of manipulating/training an existing machine learning model or creating a machine learning model to implement the performance impact analysis. The disclosure only presents the intended result and what the model does by simply inputting some data into a machine learning model that is for instant invention’s core concept, code change performance impact analysis.  Without sufficient details explaining how the machine learning model functions are performed or trained for the analysis of code change impact, merely inputting some data into an existing machine learning model for an automatic analysis result is nothing more than a mere usage of an existing technology.   Furthermore, the specification does not provide any detailed description for the selection of the threshold from a predefined set of expected maximum runtimes.  The machine learning model provides the predefined set of expected maximum runtimes to establish the thresholds at [0038], however, there is simply no description for the selection of the threshold from the predefined set.  As the applicant fails to provide the locations in the disclosure for written description support for the claimed functions addressed above and the disclosure fails to sufficiently identify how the claimed analysis function for generating the code change performance impact is performed or the result is achieved (MPEP, 2163.03(V)), applicant’s argument above is not persuasive.
"the processing device establishing the performance-impact threshold based, at least in part, on at least one selected from a predefined set of expected maximum runtimes," have been considered but are moot because of the new ground of rejection applied above.   Furthermore, in response to the remark that preventing execution of the change in response to the determined performance impact exceeding the threshold is not taught by the references, Sobel teaches determining whether the health-impact score for the software change exceeds the predetermined threshold to prevent the change from occurring   (Sobel, see at least fig. 2 and associated text, impact-determination module 110 may determine whether a health -impact score for the software change received from server 210 in FIG. 2 exceeds a predetermined threshold, such as 50%. If the health -impact score is less then this predetermined threshold, then impact-determination module 110 may prevent the software change from occurring on the computing system. However, if the health-impact score for the software change exceeds this predetermined threshold, then impact-determination module 110 may allow the software change to occur on the computing system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 20180157971 is related to specifying a maximum runtime threshold for optimum workflow selection;
 	US 20170212891 is related to dynamically adjusting to a maximum allowed runtime based on different factors;
 	US 20200409754 is related to task scheduling by comparing threshold values to estimated execution times collecting performance metrics including a different set of metrics such as maximum execution times per task.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193